DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for cancelation of claims 16-19 and the following examiner’s amendment was given by Christopher Powers on June 13, 2022.

The application has been amended as follows: 
1.    (Currently Amended) An electrochemical sensor for determining a measurand correlating with a concentration of an analyte in a measuring fluid, the sensor comprising: 
a sensor membrane configured to contact the measuring fluid and operable to detect measured values of the measurand; 
a probe housing that includes at least one immersion region adapted for immersion into the measuring fluid, wherein the sensor membrane is disposed in the at least one immersion region of the probe housing; and 
a measurement circuit at least partially contained in the probe housing and configured to generate and output a measurement signal dependent on the measurand, 
wherein the sensor membrane contains an optically detectable substance, and wherein the sensor membrane is configured such that the sensor membrane is identifiable via the optically detectable substance.
13.    (Currently Amended) A membrane cap adapted for an electrochemical sensor operable to determine a measurand correlating with a concentration of an analyte in a measuring fluid, the membrane cap comprising: 
a sensor membrane configured to contact the measuring fluid and operable to detect measured values of the measurand, the sensor membrane containing an optically detectable substance, wherein the sensor membrane is further configured as to be identifiable via the optically detectable substance; and 
a cap housing that is closed off at one end face by the sensor membrane, 
wherein the electrochemical sensor comprises: 
the sensor membrane; 
a probe housing that includes at least one immersion region adapted for immersion into the measuring fluid, wherein the probe housing is configured to enable the membrane cap to be reversibly attached thereto, and wherein the sensor membrane is disposed in the at least one immersion region of the probe housing; and 
a measurement circuit at least partially contained in the probe housing and configured to generate and output a measurement signal dependent on the measurand.
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, they are deemed novel and non-obvious over the prior art of record drawn to apparatuses as instantly claimed.  The limitation “wherein the sensor membrane contains an optically detectable substance, and wherein the sensor membrane is configured such that the sensor membrane is identifiable via the optically detectable substance” in claim 1 and “wherein the sensor membrane contains an optically detectable substance, and wherein the sensor membrane is configured as to be identifiable via the optically detectable substance” in amended claim 13 are not obvious over the prior art.  The pertinent art, Lobbert (DE 10 2015 122 463) teaches an electrochemical sensor ([0001] lines 1-2) comprising a sensor membrane (Fig. 1: membrane 1; Fig. 3: a membrane 17); a probe housing ([0067] line 4); and a measurement circuit ([0067] lines 4-5), wherein the sensor membrane (Fig. 1: polymer layer 13)  is treated by oxygen plasma ([0056] lines 1-2) on its surface 14 so that the polymer layer 13 having a higher hydrophilicity in the moist state than in the dry state ([0059] lines 1-2), so that the polymer layer 13 is opaque in the dry state and becomes transparent in the moist state to be seen ([0059] lines 9-13), but it does not teach the sensor membrane contains an optically detected substance and configured to be identifiable via the optically detectable substance, as argued by the Applicant in the Remarks on 6/1/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                   

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795